Exhibit 10.7

 

 

[g232ahmyni3j000001.jpg]

Renewal Agreement:

 

 

 

 

Agreement Date : 26 June 2020

Confirmation No : R-911513

 

 

Business Centre Details

 

Client Details

 

 

DUBLIN, Spaces South Docklands

 

Company Name

Amarin Pharmaceuticals Ireland Ltd

 

 

 

 

 

 

 

 

 

Phone

+353 87 833 5658

 

 

 

 

 

 

 

 

 

 

Email

tom.maher@amarincorp.com

 

 

 

 

 

 

 

 

Office Payment Details (exc. VAT and exc. services)

Office Number

Number of people

Price per Office

114

4

€ 2,115.60

 

 

Service Provision :

Start Date

1 October 2020

End Date

30 April 2021

 

All agreements end on the last calendar day of the month.

 

 

Terms and Conditions

 

 

 

We are Regus CME Ireland Limited [the Provider], please click the link below for
terms and conditions.

 

 

 

 

 